Title: To Thomas Jefferson from John Hemings, 11 August 1825
From: Hemings, John
To: Jefferson, Thomas


dere Sir
popler Forest
Aug 11th 1825
I hope you ar well we have got through the 15 boxis of tin and it will take 4 boxis more to fenish the house I hope you hav got inforemathion of before by mr F Eppes I am in hopes we shall sit the stuff fore the gutters in 2 weeks it Coms much Loosr by giting the inch stuff from him  it coms at 3 dollars Pdy a hundred and four Dollars a day for to waggin to hall it he says he can hall the hold at one Loode we shoul go about perparing the Chines raling as Puting up the oramentes of the hall marster F Epps was saying somthing abot tining the flat rouft over the hall you and hem can desside it between you how it shol be don sir plese to send the Tin as soon as you can the flat rouft will take 3 boxis thats 7 in all thors tin in Linchburg at 15½ Dollars Wich is much nearer if it Could be gotI am your obedant sirvantJon hemmings